UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7063


LARRY PERCELL MAYBIN,

                    Plaintiff - Appellant,

             v.

DEPUTY MORRISON; DEPUTY GREENE; DEPUTY MCBRYER; DEPUTY
MARTIN; DEPUTY LONG,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:19-cv-01138-TMC-PJG)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Percell Maybin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Percell Maybin appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 (2018) complaint for failure to comply with a court order and failure

to prosecute. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Maybin v. Morrison, No. 7:19-cv-01138-

TMC-PJG (D.S.C. July 1, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2